UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-49784 Southern Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut 06-1609692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 215 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) (203) 782-1100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 13, 2010 Common Stock, $.01 par value per share 2,696,902 shares 1 Table of Contents Part I – Financial Information Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (unaudited) 3 Consolidated Statements of Operations for the three months and six months endedJune 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity for the six months ended June 30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4T. Controls and Procedures 37 Part II - Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Removed and Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 2 Part I - Financial Information Item 1.Financial Statements SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 and December 31, 2009 ASSETS Cash and due from banks $ $ Short-term investments Cash and cash equivalents Interest bearing certificates of deposit Available for sale securities (at fair value) Federal Home Loan Bank stock Loans receivable Loans receivable Allowance for loan losses ) ) Loans receivable, net Accrued interest receivable Premises and equipment Other assets held for sale Other real estate owned - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Repurchase agreements Capital lease obligations Accrued expenses and other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock, no par value; shares authorized: 500,000; none issued - - Common stock, par value $.01; shares authorized: 5,000,000; shares issued and outstanding:2010 2,696,902; and 2009 2,695,902 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - net unrealized loss on available for sale securities ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Consolidated Financial Statements 3 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2010 and 2009 Three Months Ended June 30, Six Months Ended June 30, Interest Income: Interest and fees on loans $ Interest on securities Interest on Federal funds sold and short-term and other investments Total interest income Interest Expense: Interest expense on deposits Interest expense on capital lease obligations Interest expense on repurchase agreements and other borrowings Total interest expense Net interest income Provision (credit) for loan losses ) Net interest income (loss) after provision (credit) for loan losses ) Noninterest Income: Service charges and fees Gain on sale of available for sale securities - - - Other noninterest income Total noninterest income Noninterest Expenses: Salaries and benefits Occupancy and equipment Professional services Data processing and other outside services FDIC Insurance Other operating expenses Total noninterest expenses Net income (loss) $ $ ) $ $ ) Basic and diluted income (loss) per share $ $ ) $ $ ) See Notes to Consolidated Financial Statements 4 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY For the Six months Ended June 30, 2010 and 2009 Accumulated Number Additional Other of Common Common Paid-In Accumulated Comprehensive Shares Stock Capital Deficit Income (Loss) Total Balance, December 31, 2008 $ $ $ ) $ $ Comprehensive loss: Net loss - - - ) - ) Unrealized holding loss on available for sale securities - ) ) Total comprehensive loss ) Share based compensation: Restricted stock compensation 17 - - Stock option compensation - - ) - - ) Balance, June 30, 2009 $ $ ) $ 2 $ Balance, December 31, 2009 $ $ $ ) $ ) $ Comprehensive income: Net income - Unrealized holding gain on available for sale securities - Total comprehensive income Share based compensation: Restricted stock compensation 10 - - Balance, June 30, 2010 $ $ $ ) $ ) $ See Notes to Consolidated Financial Statements 5 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2010 and 2009 Cash Flows From Operations Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Amortization and accretion of premiums and discounts on investments, net ) Provision for loan losses Share based compensation Gain on sale of available for sale securities ) - Depreciation and amortization Increase in cash surrender of life insurance ) ) Write-down of other assets held for sale - Changes in assets and liabilities: Decrease in deferred loan fees ) ) Increase (decrease) in accrued interest receivable ) Increase in other assets ) (Decrease) increase in accrued expenses and other liabilities ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities Proceeds from maturities of interest bearing certificates of deposit Purchases of available for sale securities ) ) Principal repayments on available for sale securities 2 Proceeds from maturities / calls of available for sale securities Proceeds from sales of available for sale securities - Net increase in loans receivable ) ) Purchases of premises and equipment ) ) Net cash used in by investing activities ) ) Cash Flows From Financing Activities Net increase in demand, savings and money market deposits Net increase in certificates of deposit Net increase in repurchase agreements Principal repayments on capital lease obligations ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents Beginning Ending $ $ (Continued) 6 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued For the Six Months Ended June 30, 2010 and 2009 Supplemental Disclosures of Cash Flow Information: Cash paid for: Interest $ $ Income taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: Transfer of loans receivable to other real estate owned $ $ Unrealized holding gains (losses) on available for sale securities arising during the period $ $ ) See Notes to Consolidated Financial Statements 7 Southern Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1.Nature of Operations Southern Connecticut Bancorp, Inc. (the “Company”) is a bank holding company headquartered in New Haven, Connecticut that was incorporated on November 8, 2000.The Company’s strategic objective is to serve as a bank holding company for a community-based commercial bank and a mortgage broker serving primarily New Haven County (the “Greater New Haven Market”).The Company owns 100% of the capital stock of The Bank of Southern Connecticut (the “Bank”), a Connecticut-chartered bank with its headquarters in New Haven, Connecticut, and 100% of the capital stock of SCB Capital Inc., operating under the name “Evergreen Financial Services” (“Evergreen”), which is licensed by the State of Connecticut Department of Banking to operate a mortage brokerage business and also operates from the Company’s headquarters in New Haven, Connecticut. The Company and its subsidiaries focus on meeting the financial services needs of consumers and small to medium-sized businesses, professionals and professional corporations, and their owners and employees in the Greater New Haven Market. The Bank operates branches at four locations, including downtown New Haven, the Amity/Westville section of New Haven, Branford and North Haven.The Bank’s branches have a consistent, attractive appearance.Each location has an open lobby, comfortable waiting area, offices for the branch manager and a loan officer, and a conference room.The design of the branches complements the business development strategy of the Bank, affording an appropriate space to deliver personalized banking services in professional, confidential surroundings. The Bank focuses on serving the banking needs of small to medium-sized businesses, professionals and professional corporations, and their owners and employees in the Greater New Haven Market.The Bank’s target commercial customer has between $1.0 and $30.0 million in revenues, 15 to 150 employees, and borrowing needs of up to $3.0 million.The primary focus on this commercial market makes the Bank uniquely qualified to move deftly in responding to the needs of its clients.The Bank has been successful in winning business by offering a combination of competitive pricing for its services, quick decision making processes and a high level of personalized, “high touch” customer service. On February 22, 2010, the Company entered into an Agreement and Plan of Merger with Naugatuck Valley Financial Corporation (“NVSL”) and Newco, a corporation to be formed by NVSL to be the holding company for Naugatuck Valley Savings and Loan (“NVSL Bank”), pursuant to which the Company will merge with and into Newco, with Newco being the surviving corporation. In connection with the merger, Naugatuck Valley Mutual Holding Company (“NVSL MHC”), which is presently the majority shareholder of NVSL, will reorganize and convert from a mutual holding company form of organization to a stock holding company form of organization.The stock holding company will be Newco, which will (i) offer and sell shares of its common stock as prescribed in a Plan of Conversion adopted concurrently with the execution of the Agreement and Plan of Merger and (ii) exchange shares of its common stock for shares of NVSL common stock held by persons other than NVSL MHC.Additionally, in connection with the merger, the Bank will be merged with and into NVSL Bank. See Note 18 to the Company’s Consolidated Financial Statements included in the Company’s Form 10-K filed with the Securities and Exchange Commission (SEC) on March 29, 2010 for additional information relating to the pending merger. The merger is expected to be completed during the fourth quarter of 2010 or the first quarter of 2011 and is subject to the completion of the conversion, approval of the Company’s shareholders, the receipt of regulatory approvals and other customary closing conditions. 8 Note 2.Basis of Financial Statement Presentation The consolidated interim financial statements include the accounts of the Company and its subsidiaries. The consolidated interim financial statements and notes thereto have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions have been eliminated in consolidation. Amounts in prior period financial statements are reclassified whenever necessary to conform to current period presentations. The results of operations for the three months and six months ended June 30, 2010 are not necessarily indicative of the results which may be expected for the year as a whole. The accompanying consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements of the Company and notes thereto as of December 31, 2009, filed with the Securities and Exchange Commission on Form 10-K on March 29, 2010. Note 3.Available for Sale Securities The amortized cost, gross unrealized gains, gross unrealized losses and approximate fair values of available for sale securities at June 30, 2010 and December 31, 2009 were as follows: Gross Gross Amortized Unrealized Unrealized Fair June 30, 2010 Cost Gains Losses Value U.S. Treasury Bills $ $
